Citation Nr: 1448290	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  14-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss from June 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from April 1957 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  That rating decision, which followed a claim for increased rating for bilateral hearing loss initiated by the Veteran in September 2012, reduced the rating for bilateral hearing loss from 10 percent to zero percent, effective from June 1, 2013.  

In a June 2014 decision, the Board found that the reduction from 10 percent to zero percent, effective June 1, 2013, for service connected bilateral hearing loss was proper; the Board remanded the issue of entitlement to a compensable rating for bilateral hearing loss from June 1, 2013 for further development.


FINDING OF FACT

On private audiology testing in January 2014 and VA audiology examination in August 2014, the Veteran exhibited Level IV hearing in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability since June 1, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in September 2012. 

As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (a worsening or increase in severity of the disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

VA has obtained service treatment records, VA records, and private medical records.  A VA examination was conducted in August 2014.  As the examination report is based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 

A rating for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

On a private audiological evaluation in January 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
55
45
55
LEFT

50
45
45
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  The audiologist noted that the Veteran's hearing loss would likely cause difficulty with hearing in most environments without use of amplification, and that with amplification, he would still likely encounter difficulty in adverse listening conditions involving background noise, group situations, and distance.

Applying the results in TABLE VI, the findings yield a numeric designation of Level IV for the RIGHT and Level II for the LEFT ear.  Entering the resulting bilateral numeric designation of Level IV for the RIGHT and Level II for the left ear to Table VII yields a noncompensable disability rating under Diagnostic Code 6100.

On the authorized audiological evaluation in August 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
55
60
LEFT
55
55
50
55
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 86 percent in the left ear.  The examiner noted that the Veteran's bilateral sensorineural hearing loss impacted his ordinary conditions of life in that he had to face speakers to lip read without hearing aids.

Here, the right ear shows an exceptional pattern of hearing loss as the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  Applying the results in TABLE VIA, the findings yield a numeric designation of Level IV for the RIGHT ear.  The left ear does not show an exceptional pattern of hearing loss.  Applying the results of the left ear results in TABLE VI yields a numeric designation of Level II for the LEFT ear.  Entering the resulting bilateral numeric designation of Level IV for the RIGHT and Level II for the left ear to Table VII yields a noncompensable disability rating under Diagnostic Code 6100.

On the basis of the VA audiograms, hearing loss does not meet the criteria for a compensable rating at any time since June 1, 2013.

The Veteran argues that his bilateral hearing loss disability is more severely disabling than is reflected in the noncompensable rating.  However, because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered", the Veteran's lay assertions of the severity of his bilateral hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran has not described any unusual or exceptional features associated with his bilateral hearing loss at any time during the pending claim.  Rather, he has described symptoms of reduced hearing acuity, which is contemplated by the schedular criteria which provide ratings based on the level of impairment to hearing acuity.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  

A total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has made no claim that due to his service-connected bilateral hearing loss he is unemployable, and the there is no evidence indicating that he was ever unemployed or is unable to work due to his bilateral hearing loss.  TDIU is not raised by the record.


The preponderance of the evidence is against the claim for a compensable disability rating; there is no doubt to be resolved; and a higher rating is not warranted at any time since June 1, 2013. 



ORDER

A compensable rating for bilateral hearing loss from June 1, 2013 is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


